Citation Nr: 1423783	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 2005 to December 2006 and from January 2008 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran has OSA that had its onset during his active service.


CONCLUSION OF LAW

Service connection for OSA is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  While it applies here, there is no reason to belabor the impact of the VCAA in this matter, as the benefit sought is being granted and any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Service treatment records (STRs) are silent as to complaints, treatment, or diagnoses for OSA.  However, STRs from his first deployment between 2005 and 2006 are not of record due to unavailability.  During post-deployment assessments the Veteran reported exposure to several pollutants, including smoke from burning trash, vehicle fumes, and chlorine gas.

February 2007 private medical records note sleep disturbances on four days each week.  November 2007 VA treatment records note the Veteran had problems sleeping.  During a February 2009 VA psychiatric examination, the Veteran reported trouble sleeping, which the examiner noted as "insomnia."  On June 2009 VA psychiatric evaluation, the Veteran reported restlessness while asleep.  In a September 2009 private treatment record, the Veteran reports severe sleep disturbances since his first deployment.  He reported sleeping only three to four hours each night.  On December 2009 VA examination for traumatic brain injury, the Veteran reported trouble falling asleep, but that once he does, he sleeps deeply.  

In June 2010, the Veteran submitted several articles citing to medical literature which suggests that people with exposure to air pollution, specifically referring to troops deployed in Iraq and Afghanistan, are more likely to develop sleep disorders, including OSA.

A private August 2010 sleep study and polysomnogram led to a diagnosis of mild OSA, which is confirmed in a subsequent December 2010 sleep study.  At that time the Veteran reported he had never had problems with snoring or OSA symptoms before his first deployment.  He was issued a continuous positive airway pressure (CPAP) machine.

In December 2010, the Veteran submitted statements from three friends who served with him in Iraq and Afghanistan.  They all indicated that the Veteran did not snore at the beginning of his first deployment, but that, after a few months, gradually began to snore louder and louder.  One statement reported that the Veteran would occasionally wake himself from snoring and that certain nights it sounded as if he had stopped breathing altogether.  The statements also indicated that his snoring problem persisted after returning home from his second deployment, as they report the Veteran has had several fights with his wife regarding his snoring and sleeping habits.  

The Veteran's wife also submitted a December 2010 statement confirming that he had no snoring issues prior to his first deployment to Iraq.  She testified that, during his first deployment, he would often complain about his scattered sleep schedule, mentioning that he had been told he started snoring.  She also reported the Veteran complaining of inhaling dirt and smoke, and waking often at night.  During his second deployment, she stated he reported snoring even more, and so loudly that his roommates would yell at him.  She further reports that he continued to snore after returning home, and eventually underwent a sleep study, was diagnosed with OSA, and prescribed a CPAP machine.

On April 2011 VA examination, the Veteran reported his sleep has been severely disrupted since his first deployment.  He was diagnosed with OSA, which the examiner opined was not related to service, citing to the lack of clear evidence of sleep apnea symptoms while on active duty, specifically noting that there was no mention in his STRs of apneic episodes, snoring, or lack of restful sleep.

In his substantive appeal, the Veteran reported he never had problems sleeping or breathing until his first deployment, and the symptoms were worse on his second deployment.

It is not in dispute that the Veteran has a current diagnosis for OSA.  The Board also notes that the lay testimony of record must be given greater weight in light of the unavailability of a substantial portion of his STRs.  To that extent, testimony from several people has consistently indicated he did not snore prior to his first deployment, began snoring during that deployment, had sleep disturbances during active duty, and continued to have issues with sleeping and snoring after separation.  Lay witnesses are competent to observe symptoms such as snoring and trouble sleeping.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Absent any reason to question their credibility, the Board finds these lay statements are probative.  Consequently, what remains to be shown is whether the Veteran's current OSA is related to his in-service symptoms.

At the outset, the Board notes that the opinion of the April 2011 VA examiner is inadequate, as the rationale fails to properly consider the competent and credible lay testimony of snoring and sleep disturbances during service; therefore, it is not probative.  However, the Board notes that other competent and credible evidence supports a relationship between his in-service symptoms and his current OSA.  First, the December 2010 lay statements from his wife and friends all indicate he not only began to snore and have trouble sleeping during service, but also that these problems persisted after separation.  Second, there is the proximity of his initial diagnosis in August 2010 to separation in March 2009.  Finally, the only other medical evidence of record is the medical literature submitted in June 2010, which supports a positive relationship between exposure to pollutants (which the Veteran reported both during and after service) while deployed in Iraq and Afghanistan and subsequent development of sleep disorders, including OSA.  Affording the Veteran the benefit of the doubt, the Board finds that competent and credible evidence reasonably demonstrates that the Veteran's OSA symptoms had their onset during service and have persisted to the present.  Accordingly, service connection for OSA is warranted.


ORDER

Service connection for OSA is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


